Citation Nr: 1644743	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


	THE ISSUE	S

1.  Entitlement to service connection for diabetes mellitus type II. 

2.  Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Accredited Agent


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for both diabetes and glaucoma.  The Veteran perfected an appeal of those issues. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Veteran filed his first VA Form 9 and did not request a hearing.  In March 2015, the Veteran's representative, who at the time was the Veterans of Foreign Wars of the United States, filed a VA Form 646.  There, the Veteran contended that his diabetes and glaucoma was due to Agent Orange exposure. Subsequently, the RO issued a Supplemental Statement of the Case (SSOC) addressing the Veteran's claim that he was exposed to Agent Orange.  Following the SSOC, the Veteran filed a second VA Form 9 in September 2015 and requested a Travel Board hearing.  This hearing has not yet been scheduled.  The Board therefore will remand the appeal to afford the Veteran a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


